Exhibit DUNDEE CORPORATION REPORTS FIRST QUARTER 2009 RESULTS FOR IMMEDIATE RELEASE Toronto, May 14, 2009 – Dundee Corporation (TSX: DC.A and DC.PR.A) is today reporting its financial results as at and for the three months ended March 31, 2009.The interim unaudited consolidated financial statements, along with Management’s Discussion and Analysis as at and for the three months ended March 31, 2009 have been filed on SEDAR on May 14, 2009.Interested parties may access these statements at www.sedar.com or www.dundeecorporation.com. Dundee Corporation is an asset management company dedicated to private wealth management, real estate and resources that, combined, reflect $58 billion under management and administration.Its domestic wealth management activities are carried out through its 63% controlled subsidiary, DundeeWealth Inc.Dundee Corporation’s real estate activities are conducted through its 75% owned subsidiary, Dundee Realty Corporation which operates as an asset manager of commercial real estate with activities in a land and housing business in Canada and the United States.Resource activities are carried out through its wholly-owned subsidiary, Dundee Resources Limited.Asset management activities are carried out through Ravensden Asset Management Inc., and Dundee Real Estate Asset Management (“DREAM”). FOR FURTHER INFORMATION PLEASE CONTACT: Dundee Corporation Joanne Ferstman Executive Vice President and Chief
